Citation Nr: 1826949	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumber strain.

2.  Entitlement to an initial compensable rating for left knee lateral meniscus tear with patellar subluxation prior to December 11, 2014 and in excess of  10 percent thereafter.

3.  Entitlement to an initial compensable rating for left hip dislocation.

4.  Entitlement to an initial compensable rating for keratoconus bilateral with corneal scars.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to July 2013.

These claims come before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which service connection was granted for the disabilities listed on the cover page.

Thereafter, in a February 2017 rating decision, the RO increased the Veteran's left knee rating to 10 percent.  However, as such increase does not represent a full grant of the benefit sought, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to reimbursement for a surgery related to the Veteran's eye disorders was raised in a June 2014 notice of disagreement, but it does not appear to have been adjudicated by the RO.  The Board does not have jurisdiction over the matter.  It is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to an initial compensable rating for keratoconus bilateral with corneal scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO.






FINDINGS OF FACT

1.  The Veteran's low back disorder is manifested by flexion limited to 80 degrees, combined range of motion of 230 degrees, and muscle spasms not resulting in abnormal gait or contour of the spine.

2.  The Veteran has experienced limited left knee flexion due to pain as well as weakness and instability of the left knee requiring a knee brace.

3.  The Veteran has experienced chronic pain and weakness in his left hip.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumber strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, General Rating Formula for Diseases and Injuries of the Spine (2017).

2.  Prior to December 11, 2014, the criteria for an initial rating of 10 percent rating, but no higher, for limitation of flexion of the left knee were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a DC 5260 (2017).

3.  Since December 11, 2014, the criteria for an initial rating in excess of 10 percent rating for limitation of flexion of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a DC 5260 (2017).

4.  The criteria for an initial rating of 10 percent for subluxation of the left knee have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a DC 5257 (2017).
 
5.  The criteria for an initial rating of 10 percent for the left hip have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a DC 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Lumbar Strain

The Veteran is currently in receipt of a 10 percent rating for lumbar strain.  He claims that his current rating does not reflect the severity of his symptoms.  He has noted that he experiences muscle spasms that wake him in the night.

A review of the medical evidence demonstrates that a rating in excess of 10 percent is not warranted.

To the extent relevant for the lumbar spine, the General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Lower ratings are warranted for less severe manifestations.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined rating of motion of the thoracolumbar spine between 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion to greater than 60 degrees but less than 85 degrees; combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height.

The most persuasive evidence of record regarding the severity of the Veteran's disability comes primarily from the VA examination the Veteran was afforded in December 2012.  The Veteran reported feeling stiff in the morning due to muscle spasms at night.  Decreased motion, stiffness, muscle spasm, and spine pain were noted.  Posture and gait were normal, though there was pain with motion and tenderness on the left and right side of the spine.

Range of motion testing revealed flexion to 80 degrees, extension to 30 degrees, right and left lateral rotation to 30 degrees, and right and left lateral flexion to 30 degrees.  (Left lateral rotation was noted to 35 degrees, but the maximum range of motion for left lateral flexion is 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, note (2)).  There was evidence of pain on active range of motion, but there is not an indication that such pain further limited range of motion.  Pain on repetition did not lead to additional limitation of range of motion.  Reflexes in the lower extremities were normal.

At that time, moderate flare-ups occurring every 2-3 weeks were noted.  The flare-ups lasted hours and were relieved by Motrin.  However, the source of the flare-ups were unknown.

During VA treatment in December 2013, the Veteran denied any weakness or numbness in the lower extremities related to his lumbar strain.

As of this time, the Veteran has not reported any worsening of his lumbar strain since this examination.

Given the above findings a 10 percent rating, and no higher, is warranted.  The Veteran's low back is manifested by some limited range of motion and pain on range of motion.  However, forward flexion is to more than 60 degrees and total range of motion for the back is 230 degrees.  Further gait and posture have been noted as normal, indicating that muscle spasms are not severe enough to affect the structure of the spine as contemplated by the 20 percent criteria.

With regard to flare-ups, they occur only every few weeks and last only a few hours.  They are not indicative of the typical symptomatology of the Veteran's disability and are not said to result in additional functional impairment.  Further, they are relieved by medication, which the Veteran only requires on an infrequent basis.  Thus, the Veteran does not typically rely upon medication to treat his lumbar strain, and Jones v. Shinseki, 23 Vet. App. 382 (2011), does not apply.

With regard to the Veteran's reported sleep disturbance related to his muscle spasms, the Veteran is already in receipt of 50 percent rating for adjustment disorder with depression that contemplates sleep disturbance.  38 C.F.R. § 4.130 DC 9434, General Rating Formula for Mental Disorders.  Thus, as the Veteran is already compensated for this symptom, an additional rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Left Knee Disability

The Veteran is currently in receipt of a noncompensable rating prior to December 11, 2014 and to a 10 percent rating thereafter.  He claims that a higher rating is warranted for his left knee disability as the current ratings do not reflect the severity of his symptoms.  Specifically, he notes that he suffers from chronic pain which deters him from bending or squatting and generally affects his flexibility.

The Board agrees in two respects.  First, a 10 percent rating should be assigned prior to December 11, 2014, as the Veteran has noted pain with flexion of the knee throughout the claims period.  Second, an additional 10 percent rating should be assigned throughout the claims period for subluxation/lateral instability of the knee.  Higher and additional ratings for the left knee are otherwise denied.

Applicable to this claim, ratings for limitation of flexion of the knee are found under 38 C.F.R. § 4.71a DC 5260 and provide for a 30 percent rating for flexion limited to 15 degrees, a 20 percent rating for limitation of flexion limited to 30 degrees, a 10 percent rating for limitation of flexion limited to 45 degrees; and a noncompensable rating for limitation of flexion limited to 60 degrees.

Ratings for recurrent subluxation or lateral instability of the knee are found under DC 5257.  A 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment; and a 30 percent rating is warranted for severe impairment.

The most persuasive evidence as to the severity of the Veteran's left knee symptoms come primarily from the VA examinations of record.  The Veteran's left knee was first examined in December 2012.  In the examination report, it was noted that the Veteran underwent surgery in 2005 (during service) for a torn meniscus.  Since then pain and swelling had occurred.  To treat these symptoms, the Veteran took Motrin as needed.

Flare-ups of the left knee, lasting hours, were noted upon running, playing sports, bending, and squatting.  Motrin and rest provided some relief.  When pain is severe, he stated that he was unable to bend or squat.  Range of motion testing was normal in both knees during this examination.

A December 2013 VA treatment record indicates persistent left knee pain.

The Veteran was afforded a second VA examination of his knees in December 2014.  At that time, right and left flexion were to 130 degrees and extension was to 0 degrees.  No additional limitation of range of motion was noted after repetition or as due to pain.  Functional limitations from pain, however, were noted bilaterally.

The Veteran reported that prior meniscal surgery resulted in left knee weakness and that he regularly wore a brace on his left leg.

He stated that he had flare-ups in his knees, but did not indicate the duration or frequency.  However, the examiner opined that additional loss of range of motion during a flare-up was 5 degrees on extension and flexion, meaning left knee flexion was to 125 degrees and extension was to 5 degrees.

Given the above, the Board finds that a 10 percent rating throughout the entire claims period is warranted for limitation of flexion.  Although range of motion testing does not show a compensable limitation in flexion, the Veteran has reported pain on flexion throughout the claims period, as evidence by limitations to squatting and bending during a flare-up.  Therefore, the minimum compensable rating for the limitation of range of motion of the joint is to be assigned.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).  Though the Veteran has stated that during a flare-up, he is limited in his ability to bend or squat, the Board does not interpret this as indicating further limitation of flexion or extension.  This is consistent with the 2014 examiner's reports of 5 degrees of limitation of range of motion to flexion and extension during a flare-up.

With regard to flare-ups, they occur only upon engaging in certain activities and the limitation due to flare-ups is contemplated by the 10 percent rating for limitation of flexion assigned.  They are not indicative of the typical symptomatology of the Veteran's disability and are not said to result in only a loss of 5 degrees of motion on flexion and extension.  Further, they are relieved by medication, which the Veteran only requires on an infrequent basis.  Thus, medication is also not a typical used to treat the Veteran's lumbar strain, and Jones v. Shinseki, 23 Vet. App. 382 (2011), does not apply.

In addition, the Board finds a 10 percent rating is warranted under DC 5257 due to the Veteran's use of a knee brace and reports of joint instability.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that a rating under DCs 5257 or 5261 does not preclude as a matter of law the assignment of additional ratings under DCs 5258 or 5259).

In sum, a 10 percent rating prior to December 11, 2014 for limitation of flexion in the left knee is granted, and an additional 10 percent rating for instability in the left knee is granted for the entire claims period.  Higher and additional ratings are otherwise denied.


Left Hip

The Veteran is currently in receipt of a noncompensable rating for his left hip which he claims does not reflect the severity of his symptoms.  Specifically, the Veteran has noted experiencing chronic pain and weakness in the left hip related to his back and that clicking in his hip has caused back spasms.

The Board will find below that a 10 percent rating is warranted due to the Veteran's chronic pain.

Applicable to this claim, disabilities of the hip are rated under 38 C.F.R. § 4.71a DC 5253.  Under this code, a 20 percent rating is warranted where limitation of abduction is limited to 10 degrees, and a 10 percent rating is warranted whether limitation of abduction causes a veteran to be unable cross his legs or unable to rotate his toes out more than 15 degrees on the affected leg.

The persuasive medical evidence of record regarding the severity of the Veteran's symptoms is from the VA examination of his left hip which the Veteran was afforded in December 2012.  He reported taking Ibuprofen as needed.  Range of motion in the left and right hips was to 130 degrees on flexion, 35 degrees on extension, and 40 degrees on abduction.  The Veteran could cross the left leg over the right and point his toes on both feet out 15 degrees.  No additional limitation of range of motion on repetition was noted after repetition or as due to pain.

Mild flare-ups of the left hip occurred every 1-2 months and lasted a few hours.  Additional functional limitations were not associated with flare-ups during the day time; however, at night flare-ups resulted in back spasms which caused sleep disturbances.  

The Board finds that a 10 percent rating for the left hip is warranted as the Veteran has stated that he experiences chronic pain.  See Southall-Norman, supra.  Higher ratings are not warranted as there is no indication of limited range of motion, to include as due to pain, after repetition, or during a flare-up.  Further, although the Veteran reported occasional flare-ups (every month or two), no additional functional limitation was said to occur during a flare-up during the day.  To the extent the Veteran relies of Ibuprofen during an occasional flare-up, the use of medication is not representative of the severity of the Veteran's disability.  The back spasms and sleep disturbance that the Veteran experience during nighttime flare-ups are contemplated by the Veteran's ratings for lumbar strain and adjustment disorder with depression.  38 C.F.R. § 4.130 DC 9434, General Rating Formula for Mental Disorders.  Therefore, additional ratings are not warranted. See Esteban, supra. 


ORDER

An initial rating in excess of 10 percent for lumber strain is denied.

Prior to December 11, 2014, an initial rating of 10 percent rating for limitation of flexion of the left knee is granted; subject to the laws and regulations governing the payment of monetary benefits.

Since December 11, 2014, an initial rating in excess of 10 percent rating for limitation of flexion of the left knee is denied.

For the entire claims period, an initial rating of 10 percent for subluxation of the left knee is granted; subject to the laws and regulations governing the payment of monetary benefits.

For the entire claims period, an initial rating of 10 percent for the left hip is granted; subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand of the claim for an initial compensable rating for keratoconus bilateral with corneal scars is necessary to ensure that the Veteran is properly compensated for his symptoms associated with this disability.  The Rating Schedule provides that Keratoconus shall be evaluated based on impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Code 6035 (2017).  In his August 2014 appeal to the Board however, the Veteran indicated that he has blurry vision that lead to headaches.  From this context, by the blurry vision, the Veteran must mean his service-connected ocular disability.  In light of the Veteran's assertions, a remand of this claim for a VA examination of the Veteran's visual acuity is needed and a determination as to whether the Veteran's headaches are associated with his service-connected ocular disability is needed.  See also Mittleider v. West, 11 Vet. App. 181 (1998) (when it is impossible to separate the effects of a service- connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for his service-connected visual disability.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's headaches are caused by, proximately due to, or aggravated by his service-connected bilateral keratoconus  with corneal scars.  If so or if the Veteran's headaches cannot be separated from his visual disability, a VA examination to ascertain the severity of the Veteran's headaches should be accomplished.  

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


